DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 14-16 in the reply filed on 6/30/2022 is acknowledged.
Applicant's election with traverse of species wherein linking units are derived from pyromellitic dianhydride in the reply filed on 6/30/2022 is acknowledged.  The traversal is on the ground(s) that Das, cited to establish lack of unity, fails to disclose or suggests a polyimide defined by present claim 14.  However, Applicant’s reasons are based on a narrow interpretation of claim 14. In particular, Applicant argues that the polyimide of claim 14 is limited to having blocks of structural units linked by a single linking unit, and is formed by a method including a step of depolymerization followed by reaction with a linking monomer. This is not found persuasive because claim 14 does not recite blocks, nor does product claim 14 recite any product-by-process limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites a polyimide comprising 20 to 300 structural units “derived from a first bis(anhydride) and a diamine, a linking unit derived from a second bis(anhydride), a bis(ether anhydride), or a tetracarboxylic acid…” 
The scope of claim 14 is unclear, because the structure intended by the term “structural unit” is not clearly defined. For example, a “structural unit derived from a first bis(anhydride) and a diamine” could be interpreted in the following three mutually exclusive ways:
a unit which is a residue of a single monomer (i.e., 1 structural unit = 1 dianhydride residue, or, 1 structural unit = 1 diamine residue), or 
a unit which is a residue of a pair of monomers (i.e., 1 structural unit = 1 “diamine-dianhydride” residue), or 
a unit which is some other section of polymer backbone (e.g., 1 structural unit = “dianhydride-diamine-dianhydride”). 
For examination purposes, 1 “structural unit” has been interpreted as referring to a pair of monomers, i.e., 1 diamine-dianhydride residue, as shown in formula (1) of the instant specification. 
Additionally, it is further unclear whether:
 the polyimide of claim 14 is limited to having 20-300 structural units total (i.e., the total of structural units derived from first bis(anhydride), diamine, and linking unit dianhydride/tetracarboxylic acid must fall within the range of 20-300), or, 
the polyimide of claim 14 has 20-300 structural units derived from a first bis(anhydride) and a diamine (e.g., from BPADA and m-PD, as in claim 15), while any additional structural units (e.g., from PMDA as in claim 15, and any unrecited monomers if present) are not to be included in the recited 20-300 structural units.
For examination purposes, a polyimide comprising:
20-300 structural units derived from a first dianhydride and diamine (e.g., 20 to 300 units of BPADA-mPD), and
any number of “linking” structural units derived from a second dianhydride (e.g., PMDA), and
having a stoichiometry and Mw within the recited range (10,000-150,000)
will be considered encompassed by the claims. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvi et al (US 2005/0080228).
(This rejection is drawn to a nonelected species encompassed by generic claim 14.)
Silvi discloses a polyimide having a weight average molecular weight of 52500-54500 [0074], which falls within the presently claimed range of 10,000-150,000. 
The polyimide is formed from bisphenol A dianhydride (BPADA) as the dianhydride and meta-phenylenediamine (mPD) as the diamine [0072-73]. Silvi does not name a “first bis(anhydride)” and a “second bis(anhydride)” as presently recited. However, the present claims are not limited to polyimides wherein the first and second anhydride monomer are different. Therefore, in the polyimide disclosed by Silvi, a number (within a range of 20-300) of structural units derived from BPADA and mPD can be considered to correspond to the presently recited structural units derived from a first bis(anhydride) (i.e., BPADA) and a diamine (i.e., mPD), and a remaining number of units (also derived from BPADA and mPD) can be considered to correspond to a “linking unit derived from a second bis(anhydride)” as presently recited. 
 Silvi discloses that the polyimide has 0.034 mole% anhydride end groups and 0.466 mole% amine end groups (table 1, Ex. 1), which corresponds to an anhydride-amine stoichiometry within the presently claimed range (0.034-0.466 = -0.432, which falls within the presently claimed range of -1 to 2 mol%). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallucci et al (US 2005/0070684).
Gallucci discloses a polyimide sulfone resin comprising imide structural units as shown in [0010]. Gallucci teaches that the Mw of the polyimide sulfone is more preferably 20000-75000 Daltons [0059], which falls within the presently claimed molecular weight range. 
Gallucci discloses analyzing the polymer in the reaction mixture for end group concentration and adding an amount of at least one of the monomers to reduce reactive end group concentration as many times as necessary to provide a concentration at or below 120 meq/kg [0062]. Gallucci teaches that amine and anhydride end groups are preferably below 20 meq/kg [0060]. Given Gallucci’s teaching that high levels of end groups make melt processing difficult to control due to changing viscosity and escape of water [0005], it would have been obvious to the person having ordinary skill in the art to have prepared Gallucci’s polyimide by reducing the end group concentration to as low a value as possible within Gallucci’s range of 20 meq/kg in order to improve melt processability, including 0 meq/kg, which corresponds to an anhydride-amine stoichiometry of 0 mol% (i.e., within the presently claimed range). 
Gallucci teaches that polyimide sulfones comprising two or more dianhydrides are within the scope of the invention [0032], and exemplifies a polyimide/polyetherimide sulfone copolymer wherein the dianhydride component is a mixture of BPADA and PMDA (pyromellitic dianhydride) [0080]. Gallucci further teaches that two or more diamines may be employed, and names four most preferred diamines, including meta-phenylenediamine (mPD) and 4,4’-diaminodiphenylsulfone (DDS) [0039]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyetherimide sulfone, from a mixture of dianhydrides and diamines, as disclosed by Gallucci, utilizing the exemplified combination of BPADA and PMDA as the dianhydride component, and utilizing DDS in combination with any of the three other preferred diamines as the diamine component, including mPD. Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). 
In a polyimide prepared from BPADA, PMDA, DDS and mPD, as suggested by Gallucci, the structural units formed from reaction of BPADA, mPD and DDS correspond to structural units as presently recited derived from a first bis(anhydride) (which comprises BPADA) and a diamine (which comprises mPD), while one of the structural units formed from reaction of PMDA corresponds to a linking unit as presently recited derived from a second bis(anhydride) which comprises PMDA. 
 As set forth above, Gallucci discloses a polyimide sulfone resin comprising imide structural units as shown in [0010], wherein “a” (i.e., the number of structural units) is about 10 to about 500 [0011]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Gallucci’s polyimide resin having any number of structural units within the disclosed range of 10-500, including a number of structural units derived from BPADA and diamine within the presently claimed range of 20-300. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766